DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending. Claims 1-20 are rejected. 
Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 9-15 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 9-15, the claims refer to limitations present in “each duct” noted in Claim 8. Claim 9 refers to the “leading edge of the at least one of the plurality of stators”, “the plurality of blades”. Claim 10 refers to “each of the plurality of blades”. Claim 11 refers to “the leading edge of the at least one of the plurality of stators”, “the plurality of blades”. Claim 12 refers to “the leading edge of the at least one of the plurality of stators”. Claim 13 refers to “each of the plurality of stators”, “the duct ring”. Claim 14 refers to “each of the plurality of stators”, “the hub”. Claim 15 refers to “the duct ring”, “the hub”. It is unclear if the limitations which are recited only refer to the structure of one of the ducts recited in Claim 8 or to both of the ducts. In other words, are the claims specifying the structure of a single duct or do they apply to both the first and second ducts? If Applicant intended to refer to each duct, the claim in each respective duct, the leading edge of…”
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-7, 16-17, and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Burdisso (US 2011/0001017 A1), hereinafter Burdisso.
Regarding Claim 1, Figure 6 of Burdisso discloses a duct structure for a duct of a ducted-rotor aircraft, the duct including a rotor having a plurality of blades (206, appears mislabeled in Figure 6 since the text describes as rotor blade), the duct structure comprising: a duct ring; a hub that is configured to position the rotor such that the plurality of blades (206) define a blade plane of rotation within the duct ring; and a plurality of stators (204) that are coupled to the hub at respective locations aft of the blade plane of rotation, wherein at least one of the plurality of stators (204) defines a leading edge that is slanted toward the blade plane of rotation. Paragraphs [0036-0037] discuss reduction of noise and the slanting. See also annotated Figure 6’ below for further annotations and correction of the mislabel. 

    PNG
    media_image1.png
    492
    765
    media_image1.png
    Greyscale

Regarding Claim 2, Burdisso discloses the duct structure as set forth in Claim 1. 
Figure 6 of Burdisso discloses wherein the leading edge of the at least one of the plurality of stators (204) is slanted such that the leading edge follows a contour defined by each of the plurality of blades (206). See also Figure 6’ above. The claim does not specify what it means to “follow” the contour. Since both the stator (204) and rotor blades (206) extend radially outwards, the structure is interpreted to be “followed”. 
Regarding Claim 5, Burdisso discloses the duct structure as set forth in Claim 1. 
Figure 6 of Burdisso discloses wherein each of the plurality of stators (204) is coupled to the duct ring. See also annotated Figure 6’ above. The embodiment in Figure 2 describes the structure with duct ring (102) [0031-0032]. 
Regarding Claim 6, Burdisso discloses the duct structure as set forth in Claim 1. 
Figure 6 of Burdisso discloses wherein each of the plurality of stators (204) extends radially outward from the hub. See also annotated Figure 6’ above.
Regarding Claim 7, Burdisso discloses the duct structure as set forth in Claim 1. 
Figure 6 of Burdisso discloses wherein the duct ring surrounds a portion of the hub. See also annotated Figure 6’ above. 
Regarding Claim 16, Figure 6 of Burdisso discloses a method of decreasing noise generated by a ducted rotor, the method comprising: providing a duct ring; positioning a rotor having a plurality of blades (206, mislabeled in Figure 6) such that the plurality of blades (206) define a blade plane of rotation within the duct ring; configuring a plurality of stators (204) such that at least one of the plurality of stators defines a leading edge that is slanted toward the blade plane of rotation; and coupling the plurality of stators (204) to the duct ring aft of the blade plane of rotation. Paragraphs [0036-0037] discuss reduction of noise and the slanting. See also Figure 6’ above. 
Regarding Claim 17, Burdisso discloses the method as set forth in Claim 16. 
Figure 6 of Burdisso discloses wherein configuring the plurality of stators (204) comprises slanting the leading edge of the at least one of the plurality of stators (204) to follow a contour defined by each of the plurality of blades (206). See also annotated Figure 6’ above. The claim does not specify what it means to “follow” the contour. Since both the stator (204) and rotor blades (206) extend radially outwards, the structure is interpreted to be “followed”.
Regarding Claim 19, Burdisso discloses the method as set forth in Claim 16. 
Figure 6 of Burdisso discloses wherein positioning of the rotor (of blades 206) comprises providing a hub that is configured to support the rotor; and wherein the method further comprises coupling the hub to each of the plurality of stators (204). See also annotated Figure 6’ above. Paragraph [0030] describes the function of the hub (200) as it related to the embodiment of Figure 2 with similar structure to Figure 6. 
Regarding Claim 20, Burdisso discloses the method as set forth in Claim 16. 
Figure 6 of Burdisso discloses wherein configuring the plurality of stators (204) comprises configuring each of the plurality of stators (204) to extend radially outward from the hub. See also annotated Figure 6’ above. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3-4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Burdisso in view of Tanaka et al. (US 2014/0190011 A1), hereinafter Tanaka.
Regarding Claim 3, Burdisso teaches the duct structure as set forth in Claim 2. 

Figure 2 of Tanaka teaches a gas turbine engine wherein the leading edge of a blade (B) is slanted to maintain a distance of at least one blade inboard chord length between the leading edge and respective trailing edges of stators (N) [0040]. Tanaka recognizes that there is a correlation between the distance of the respective edges and the vibrational forces generated due to pressure fields and wake interactions [0003-0004]. Tanaka then seeks to suppress such forces by optimizing the distance between the edges of the stator and rotor [0053-0054]. Thus, Tanaka shows that the distance is a results effective variable, which one of ordinary skill would routinely optimize in order to suppress vibrational forces. See MPEP 2144.05, II regarding routine optimization. Paragraph [0065] of Tanaka acknowledges the teachings to be applicable to the distance between the trailing edge of an upstream rotor and the leading edge of a downstream blade. Since Tanaka relates to improvements between axially adjacent stators and rotors, such teachings are reasonably pertinent to the problem faced by the inventor which contains a rotor upstream of a stator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the duct structure taught by Burdisso such that the leading edge of the at least one of the plurality of stators is slanted to maintain a distance of at least one blade inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as exemplified by 
Regarding Claim 4, Burdisso and Tanaka teach the duct structure as set forth in Claim 3. 
Burdisso teaches wherein the leading edge of the at least one of the plurality of stators (204) is not curved. See also annotated Figure 6’ above. 
Regarding Claim 18, Burdisso teaches the method as set forth in Claim 16. 
Figure 6 of Burdisso teaches wherein each of the plurality of blades (206) defines an inboard chord length that is greater than an outboard chord length. Figure 2 provides another view of blades (206) which better shows the difference in chord length. See also annotated Figure 6’ above. 
Burdisso does not expressly teach wherein configuring plurality of stators comprises slanting the leading edge of the at least one of the plurality of stators to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as claimed. However, maintaining a distance would have been obvious in view of Tanaka. 
Figure 2 of Tanaka teaches a method of decreasing noise in a gas turbine engine, configuring the blade (B) comprises slanting the leading edge of the blade to maintain a distance of at least one inboard chord length between the leading edge and respective trailing edges of stators (N) [0040]. Tanaka recognizes that there is a correlation between the distance of the respective edges and the vibrational forces generated due to pressure fields and wake interactions [0003-0004]. Tanaka then seeks to suppress such forces by optimizing the distance between the edges of the stator and rotor [0053-0054]. Thus, Tanaka shows that the distance is a results effective variable, which one of ordinary skill would routinely optimize in order to suppress vibrational forces. See MPEP 2144.05, II regarding routine optimization. Paragraph 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method taught by Burdisso wherein configuring the plurality of stators comprises slanting the leading edge of the at least one of the plurality of stators to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as exemplified by Tanaka, since one of ordinary skill would routinely optimize the distance to mitigate vibrational forces generated between the two. 

Claims 8-10 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Maciolek (US 2017/0159674 A1), hereinafter Maciolek, in view of Burdisso.
Regarding Claim 8, Figure 1 of Maciolek teaches a ducted-rotor aircraft comprising: a fuselage (108); and first and second ducts (200) coupled to the fuselage (108) [0028]. Figures 4-5 of Maciolek teach each duct comprising: a duct ring (216); a rotor (204) having a plurality of blades (232); a hub (238) that positions the rotor (204) such that the plurality of blades (232) defines a blade plane of rotation (rotational plane of 204) within the duct ring (216); and a plurality of stators (234) that are coupled to the hub (238) at respective locations aft of the blade plane of rotation [0051-0052]. 

Figure 6 of Burdisso teaches a duct wherein at least one of the plurality of stators (204) defines a leading edge that is slanted toward the blade plane of rotation (of 206, mislabeled). See also annotated Figure 6’ above. The slanting helps with the reduction of noise [0036-0037]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducted-rotor aircraft taught by Maciolek such that at least one of the plurality of stators defines a leading edge that is slanted toward the blade plane of rotation as suggested by Burdisso, to provide the benefit of reducing noise. 
Regarding Claim 9, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 8. 
The modification in Claim 8 by Burdisso results wherein the leading edge of the at least one of the plurality of stators is slanted such that the leading edge follows a contour defined by each of the plurality of blades, as exemplified by stators (204) and blades (206) in Figure 6 of Burdisso. See also annotated Figure 6’ above. The claim does not specify what it means to “follow” the contour. Since both the stator (204) and rotor blades (206) extend radially outwards, the structure is interpreted to be “followed”.
Regarding Claim 10, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 9. 
Figures 4-5 of Maciolek teach wherein the plurality of blades (232) defines an inboard chord length that is greater than an outboard chord length. Note the change in chord (C1). 
Regarding Claim 12, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 9. 
wherein the leading edge of the at least one of the plurality of stators (234) is not curved. Figures 2 and 6 of Burdisso also exemplifies stators (204) with leading edges which are not curved with respect to the modification. 
Regarding Claim 13, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 8. 
Figures 4-5 of Maciolek teach wherein each of the plurality of stators (234) is coupled to the duct ring (216) [0052]. 
Regarding Claim 14, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 8. 
Figures 4-5 of Maciolek teach wherein each of the plurality of stators (234) extends radially outward from the hub (238) [0052]. 
Regarding Claim 15, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 8. 
Figures 4-5 of Maciolek teach wherein the duct ring (216) surrounds a portion of the hub (238).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Maciolek and Burdisso as applied to Claim 10 above, and further in view of Tanaka.
Regarding Claim 11, as far as it is definite and understood, Maciolek and Burdisso teach the ducted-rotor aircraft as set forth in Claim 10 . 
Maciolek and Burdisso do not expressly teach wherein the leading edge of the at least one of the plurality of stators is slanted to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as claimed. 
slanted to maintain a distance of at least one inboard chord length between the leading edge and respective trailing edges of stators (N) [0040]. Tanaka recognizes that there is a correlation between the distance of the respective edges and the vibrational forces generated due to pressure fields and wake interactions [0003-0004]. Tanaka then seeks to suppress such forces by optimizing the distance between the edges of the stator and rotor [0053-0054]. Thus, Tanaka shows that the distance is a results effective variable, which one of ordinary skill would routinely optimize in order to suppress vibrational forces. See MPEP 2144.05, II regarding routine optimization. Paragraph [0065] of Tanaka acknowledges the teachings to be applicable to the distance between the trailing edge of an upstream rotor and the leading edge of a downstream blade. Since Tanaka relates to improvements between axially adjacent stators and rotors, such teachings are reasonably pertinent to the problem faced by the inventor which contains a rotor upstream of a stator. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the ducted-rotor aircraft taught by Maciolek-Burdisso such that the leading edge of the at least one of the plurality of stators is slanted to maintain a distance of at least one inboard chord length between the leading edge of the at least one of the plurality of stators and respective trailing edges of the plurality of blades as exemplified by Tanaka, since one of ordinary skill would routinely optimize the distance to mitigate vibrational forces generated between the two. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELTON K WONG whose telephone number is (408)918-7626. The examiner can normally be reached Mon-Fri 8:00AM - 5:00PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Woody Lee can be reached on (571) 272-1051. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ELTON K WONG/Examiner, Art Unit 3745                                                                                                                                                                                         
/WOODY A LEE JR/Supervisory Patent Examiner, Art Unit 3745